Order entered February 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00807-CR
                                     No. 05-14-00808-CR

                             NAKIA JUAN BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                   Trial Court Cause Nos. F12-45737-K and F12-45736-K

                                           ORDER
       Before the Court is the State’s January 30, 2015 second motion for an extension of time

to file its brief in this case. The brief was tendered to the Court along with the motion. We

GRANT the State’s motion. The State’s brief is deemed filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           PRESIDING JUSTICE